Exhibit 10.2
3COM CORPORATION
2003 STOCK PLAN, AS AMENDED
RESTRICTED STOCK UNIT GRANT
AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT GRANT AWARD AGREEMENT is made on <<date>> (the
“Grant Date”), by and between 3Com Corporation (the “Company”), and
<<recipient>> (the “Participant”).
     The Company desires to issue and the Participant desires to acquire
Restricted Stock Units as herein described, pursuant to the Company’s 2003 Stock
Plan, as amended (the “Plan”), on the terms and conditions set forth in this
Restricted Stock Unit Grant Award Agreement, including any country-specific
terms and conditions set forth in any addendum hereto (collectively, the “Award
Agreement”), and the Plan, the terms and conditions of which are incorporated
herein by reference. Unless otherwise defined herein, capitalized terms shall
have the meaning given to them in the Plan.
     IT IS AGREED between the parties as follows:
     1. Issuance of Restricted Stock Units. On the Grant Date, the Company shall
issue to the Participant, subject to the provisions hereof and the Plan,
<<insert number>> Restricted Stock Units (the “RSUs”). Each RSU shall be the
equivalent of one share of Common Stock. No Shares shall be issued upon
execution of this Award Agreement. Unless and until the RSUs have vested in
accordance with this Award Agreement, the Participant shall have no right to
receive any Shares.
     2. Administration. All questions of interpretation concerning this Award
Agreement shall be determined by the Administrator in its sole discretion. All
determinations by the Administrator shall be final and binding upon all persons
having an interest in this Award Agreement.
     3. Vesting and Conversion of RSUs.
          (a) Vesting. Subject to the terms and conditions of this Award
Agreement and the Plan [and provided that Participant remains a Service Provider
through each vesting date/event,] the RSUs shall become vested <<vesting terms>>
and upon vesting shall be converted into an equivalent number of Shares of
Common Stock that will be distributed to the Participant. In the event that any
vesting [date/event] occurs on a weekend, holiday or other non-trading day on
the applicable NASDAQ market, the applicable RSUs shall become vested on the
first trading day thereafter.
          [(b) One Year Holding Requirement. The Shares granted to a Participant
are subject to a holding period requirement of one (1) year when accelerated
vesting occurs. If the acceleration fails to take place, the Shares vesting
<<time increment>> from the Grant Date (cliff vesting) do not require the
Participant to maintain a one (1)-year post vesting holding period.]

      RSU Agreement Form    

- 1 -



--------------------------------------------------------------------------------



 



          (c) Issuance of Common Stock. Upon vesting of the RSUs, except as set
forth in this Award Agreement or the Plan, the Company shall issue one or more
certificates registered in the name of the Participant for the appropriate
number of Shares or use other appropriate means of distributing the vested
Shares of Common Stock, at its discretion, free of any restrictions on
transferability or forfeiture except for restrictions required by applicable
laws and/or regulations. Such Shares will be issued to the Participant as soon
as practicable after the vesting of the RSUs, but in any event, within the
period ending on the later to occur of the date that is 2 1/2 months from the
end of (i) the Participant’s tax year that includes the applicable vesting date,
or (ii) the Company’s tax year that includes the applicable vesting date (which
payment schedule is intended to comply with the “short-term deferral” exemption
from the application of Section 409A of the U.S. Internal Revenue Code
(“Section 409A”). As a condition to the issuance and delivery of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, in the Company’s sole discretion, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
     4. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to the Shares until such time the Shares are issued to
the Participant. Except as provided in Section 14(a) of the Plan, no adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to the date such Shares are issued.
     5. No Right of Continued Employment. The Participant understands and agrees
that neither the award of the RSUs nor any provision of the Plan or this Award
Agreement shall confer upon the Participant any right to continue as a Service
Provider or interfere in any way with the right of the Company, the
Participant’s actual employer (the “Employer”) or the Participant to terminate
the Participant’s Service Provider relationship at any time.
     6. Termination of Award Agreement. In the event that the Participant’s
Service Provider relationship with the Company or the Employer is terminated for
any reason, with or without cause, the Participant’s rights under this Award
Agreement or the Plan in any unvested RSUs shall immediately and irrevocably
terminate and the Participant shall immediately and irrevocably forfeit all RSUs
that are unvested as of the date of termination of the Participant’s active
status as a Service Provider. Further, if the Participant’s Service Provider
relationship with the Company or the Employer is terminated (whether or not in
breach of any applicable law), the Participant’s right to receive RSUs and vest
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively providing service and will not be extended by
any notice period mandated under applicable law (e.g., active service would not
include a period of “garden leave” or similar period pursuant to any applicable
local law); the Administrator shall have the exclusive discretion to determine
when the Participant is no longer actively providing service for purposes of the
Plan and the RSUs granted pursuant to this Award Agreement.
     7. Withholding. Regardless of any action the Company or the Employer takes
with respect to any and all income tax (including U.S. federal, state or local
taxes or non-U.S. taxes), social insurance contributions, payroll tax, payment
on account or other tax-related items related to the Participant’s participation
in the Plan and legally applicable to the Participant (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company and/or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding any Tax-Related Items in connection with any aspect of
the RSUs, including the grant of the RSUs, the vesting of RSUs, the issuance of
Shares upon vesting, the subsequent sale of any Shares acquired

      RSU Agreement Form    

- 2 -



--------------------------------------------------------------------------------



 



at vesting and/or the receipt of any dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the Award or any aspect of the
RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
to achieve any particular tax result. Furthermore, if the Participant has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligation with respect to all
Tax-Related Items by one or a combination of the following: (a) withholding from
the Participant’s wages or other cash compensation paid by the Company and/or
the Employer; or (b) withholding from proceeds of the sale of Shares acquired
upon vesting of the RSUs, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or (c) withholding in Shares to be issued upon vesting of the
RSUs.
     To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Participant is deemed, for tax
purposes, to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares, or the proceeds of the sale of the
Shares, if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.
     8. Non-Transferability of RSUs. The Participant’s right and interest in the
RSUs awarded under this Award Agreement may not be sold, pledged, assigned,
transferred or disposed of in any manner, prior to the distribution of Common
Stock in respect of vested RSUs.
     9. No Compensation Deferral. Neither the Plan nor this Agreement is
intended to provide for a deferral of compensation that would be subject to
Section 409A. Instead, as stated above, it is the intent of this Agreement to
satisfy the “short-term deferral” exemption described in U.S. Treasury
Regulation §1.409A-1(b)(4). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no Awards
(including, without limitation, the RSUs) become subject to the requirements of
Section 409A, provided however that the Company makes no representation that the
RSUs are not subject to Section 409A nor makes any undertaking to preclude
Section 409A from applying to the RSUs.
     10. Broker. The Shares acquired by the Participant under the Plan will be
deposited directly into the Participant’s brokerage account with the Company’s
approved broker when vested and the applicable obligations for Tax-Related Items
have been satisfied.

      RSU Agreement Form    

- 3 -



--------------------------------------------------------------------------------



 



     11. Nature of the Grant. In accepting the grant of RSUs, the Participant
acknowledges that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;
          (b) the grant of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs even if RSUs have been awarded repeatedly in the past;
          (c) all decisions with respect to future grants of RSUs, if any, will
be at the sole discretion of the Company;
          (d) the Participant’s participation in the Plan is voluntary;
          (e) RSUs and the Shares subject to the RSUs are an extraordinary item
that do not constitute regular compensation for services of any kind rendered to
the Company or to the Employer, and RSUs are outside the scope of the
Participant’s employment contract, if any;
          (f) RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
          (g) RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary;
          (h) the award of RSUs and the Participant’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary;
          (i) the future value of the Shares is unknown and cannot be predicted
with certainty;
          (j) in consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from forfeiture of the RSUs resulting from
termination of the Participant’s employment or other service-providing
relationship with the Company or the Employer (for any reason whatsoever and
whether or not in breach of any applicable law) and the Participant irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, the Participant shall be deemed irrevocably to have
waived his/her entitlement to pursue such claim; and
          (k) RSUs and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.
     12. No Advice Regarding Award. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the Shares. The Participant is

      RSU Agreement Form    

- 4 -



--------------------------------------------------------------------------------



 



hereby advised to consult his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
     13. Registration. Any Shares acquired pursuant to this Award Agreement
shall be registered and/or deposited in the name of the Participant.
     14. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Furthermore, the parties hereto agree
to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Award Agreement.
     15. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
electronic delivery, or upon delivery by certified mail, addressed to the
Company at the address below and addressed to the Participant at his/her home
address on file with the Company or at such other address as either party may
designate by ten (10) days’ advance written notice to the other party.
Restricted Stock Administrator
3Com Corporation
350 Campus Drive
Marlborough, MA 01752, U.S.A.
Stock_Administration@3Com.com
     16. Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
     17. Integrated Agreement. This Award Agreement and the Plan, including any
sub-plan to the Plan, constitute the entire understanding and agreement of the
Participant and the Company with respect to the subject matter contained herein,
and there are no agreements, understandings, restrictions, representations, or
warranties among the Participant and the Company other than those set forth or
provided for herein or therein. The terms of this Award Agreement shall be
subject to the terms of the Plan, and this Award Agreement is subject to all
Plan interpretations, amendments, and rules approved by the Company.
     18. Severability. The provisions of this Award Agreement are severable and
if one or more provisions of this Award Agreement are held invalid, illegal
and/or unenforceable in any respect, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provision(s) shall be deemed null and
void; provided, however, to the extent permissible under applicable law, that
any such provision(s) shall be first construed, interpreted and/or revised to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Plan.
     19. Governing Law. This Award Agreement is governed by the laws of the
Commonwealth of Massachusetts, without reference to conflicts of law provisions.
The parties hereby understand and agree that any action to enforce or interpret
or otherwise regarding this Award Agreement shall be filed in the state or
federal courts in the Commonwealth of Massachusetts, and no other courts, where
this grant is made and/or to be performed.

      RSU Agreement Form    

- 5 -



--------------------------------------------------------------------------------



 



     20. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his/her personal data as described in this Award Agreement by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
     The Participant understands that the Employer, the Company and its
Subsidiaries hold certain personal information about the Participant including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, social security number or equivalent tax identification number,
salary, nationality, job title, residency status, any shares of stock or
directorships held in the Company, details of all Shares or other entitlements
to Shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”).
     The Participant further understands that the Data will be transferred to
E*Trade Financial Services, Inc., or such other stock plan service provider as
may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list of the names and addresses of any potential recipients of the Data by
contacting the Company’s Stock Administration Department. The Participant
authorizes the Company, E*Trade Financial Services, Inc. and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participants understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Stock
Administration Department. The Participant understands, however, that refusing
or withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of the Participant’s refusal to consent
or withdrawal of consent, the Participant understands that he or she may contact
the Company’s Stock Administration Department.
     21. Language. If the Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and the meaning of the translated version differs from the English version, the
English version will control.
     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     23. Addendum. Notwithstanding any provision in this Award Agreement, the
RSUs and the Shares acquired under the Plan shall be subject to any
country-specific terms and conditions set forth in the addendum to this
Agreement, if any. Moreover, if the Participant relocates his or her residence
to one of the countries included in such addendum, the terms and conditions for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply

      RSU Agreement Form    

- 6 -



--------------------------------------------------------------------------------



 



with local law or facilitate the administration of the Plan. The addendum
constitutes part of this Award Agreement.
     24. Amendment or Termination. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan or on this
Award, to the extent the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan.
Furthermore, the parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Award Agreement. Finally, the Administrator may at any time amend or
terminate the Plan and/or the Award provided, however, that no such amendment or
termination may adversely affect the Award without the consent of the
Participant.
     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
effective as of the Grant Date. By electronically accepting this Award
Agreement, signing below, or signing the Notice of Grant, as applicable, the
Participant acknowledges that he/she has read, understood and accepted all of
the terms, conditions and restrictions of this Award Agreement and the Plan.
RSU Agreement Form

- 7 -